DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 13 July 2022 has been entered. Claims 1, 12, and 18 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 12, and 18 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 19-20 of U.S. Patent No. 10,960,098 B2, in view of Hunter et al. (US 2003/0170151 A1, herein referred to as: Hunter). The chart presented below has been provided for clarity of element to element claim mapping.

Claims of Instant Application (17/184,722)
Patented Claims of U.S. Patent No. 10,960,098 B2
Comparison
1. A lighting fixture, comprising: a first compartment including a light sealed air plenum and light containing baffles; a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air, the first lighting source including a plurality of ultraviolet (UV) light emitting diodes (LEDs) positioned on one or more of the light containing baffles, each of the plurality of UV LEDs being individually controllable relative to each other; a second compartment configured to be external to the first compartment; and a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment.

2. The lighting fixture as recited in claim 1, wherein air is forced through the first compartment using a fan.

3. The lighting fixture as recited in claim 2, wherein the first compartment includes a negative ion generator.

4. The lighting fixture as recited in claim 1, wherein the second lighting source includes a configurable array of lights that provide color for one or more of setting a mood, providing therapy and promoting healing.

5. The lighting fixture as recited in claim 1, further comprising a backup battery and a backup light for use in power outages.

6. The lighting fixture as recited in claim 1, further comprising a radio frequency identification chip mounted on the fixture to permit remote identification of the fixture.

7. The lighting fixture as recited in claim 1, wherein the fixture fits into a standard light bay.

8. The lighting fixture as recited in claim 1, wherein the first compartment includes a filter configured to remove particulates from entering the first compartment.

9. The lighting fixture as recited in claim 1, wherein the first compartment includes a device to control temperature in a circulation path.

10. The lighting fixture as recited in claim 1, further comprising an antenna to conduct wireless communication.

11. The lighting fixture as recited in claim 1, wherein the second lighting source includes an ultraviolet source.


18. A lighting fixture, comprising: a first compartment including a light sealed air plenum; a first lighting source arranged in the plenum to irradiate passing air through the plenum; the first lighting source including a plurality of ultraviolet (UV) light emitting diodes (LEDs) positioned on one or more light containing baffles in the first compartment, each of the plurality of UV LEDs being individually controllable relative to each other; a removable sub-assembly, positionable in an air intake path of the lighting fixture, the sub-assembly being configured for toolless removal from the lighting fixture; a second compartment configured to be external to the first compartment; and a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment.

19. The lighting fixture as recited in claim 18, wherein the sub-assembly comprises a plurality of grooves configured for receiving one or more individually toollessly removable components.

20. The lighting fixture as recited in claim 19, wherein the individually toollessly removable components include one or more of a light-emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs.
1. A lighting fixture, comprising: 

a) a first compartment including a light sealed air plenum and light containing baffles; 

b) a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air, the first lighting source including a plurality of individually controllable ultraviolet (UV) light emitting diodes (LEDs) positioned on one or more of the light containing baffles; 

c) a removable sub-assembly, positionable in an air intake path of the lighting fixture, the sub-assembly being configured for toolless removal from the lighting fixture and including one or more toollessly removable components; 

d) a second compartment configured to be external to the first compartment; and 

e) a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment.

2. The lighting fixture as recited in claim 1, 

f) wherein air is forced through the first compartment using a fan.

3. The lighting fixture as recited in claim 1, 

g) wherein the first compartment includes a negative ion generator.

4. The lighting fixture as recited in claim 1, 

h) wherein the second lighting source includes a configurable array of lights that provide color for one or more of setting a mood, providing therapy and promoting healing.

5. The lighting fixture as recited in claim 1, 

i) further comprising a backup battery and a backup light for use in power outages.

6. The lighting fixture as recited in claim 1, 

j) further comprising a radio frequency identification chip mounted on the fixture to permit remote identification of the fixture.

7. The lighting fixture as recited in claim 1, 

k) wherein the fixture fits into a standard light bay.

8. The lighting fixture as recited in claim 1, 

l) further comprising a remote control to remotely control the fixture.

9. The lighting fixture as recited in claim 1, 

m) wherein the first compartment includes a filter configured to remove particulates from entering the first compartment.

10. The lighting fixture as recited in claim 1, 

n) wherein the first compartment includes a device to control temperature in a circulation path.

11. The lighting fixture as recited in claim 1, 

o) further comprising an antenna to conduct wireless communication.

12. The lighting fixture as recited in claim 1, 

p) wherein the second lighting source includes an ultraviolet source.

13. The lighting fixture as recited in claim 1, 

q) wherein the one or more toollessly removable components include an LED array, a screen, a filter, and additional light containing baffles with two or more individually controllable UV LEDs.

19. A lighting fixture, comprising: 

aa) a first compartment including a light sealed air plenum; 

ab) a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air, the first lighting source including one or more ultraviolet (UV) light emitting diodes (LEDs); 

ac) a removable sub-assembly, positionable in an air intake path of the lighting fixture, the sub-assembly being configured for toolless removal from the lighting fixture and comprising a plurality of grooves configured for receiving one or more individually toollessly removable components, the individually toollessly removable components including an LED array, a screen, a filter, and light containing baffles with a plurality of individually controllable UV LEDs; 

ad) a second compartment configured to be external to the first compartment; and 

ae) a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment.

20. The lighting fixture as recited in claim 19, 

af) further comprising one or more negative ion generators positioned between one or more of the plurality of individually controllable UV LEDs.
Regarding claim 1of the instant application, U.S. Patent No. 10,960,098 B2 claims:

1. A lighting fixture, comprising: a first compartment including a light sealed air plenum and light containing baffles (a); a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air, the first lighting source including a plurality of ultraviolet (UV) light emitting diodes (LEDs) positioned on one or more of the light containing baffles (b); a second compartment configured to be external to the first compartment (d); and a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment (e).

U.S. Patent No. 10,960,098 B2 does not explicitly claim that each of the plurality of UV LEDs being individually controllable relative to each other.

Hunter teaches or suggests (Figs. 1-21) a plurality of UV LEDs (the LEDs of 22, 24, and 26, paragraph [0019]) disposed on a plurality of light containing baffles (30, 32, and 34), wherein each of the plurality of UV LEDs being individually controllable relative to each other (as described in paragraph [0099]: “…System 450 can also include a controller 490 for supplying the power to the diodes periodically, continually, or a combination thereof…it will be appreciated, however, that separate controllers (e.g., located at or near each of the LEDs or clusters of LEDs) can programmed to distribute power to the LEDs individually…,” reasonably implies individual control of the LEDs individually, and thus relative to one another).

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. 10,960,098 B2 and incorporated the teachings of each of the plurality of UV LEDs being individually controllable relative to each other, such as taught or suggested by Hunter, in order to provide a configuration to adjust the level of sanitizing radiation present in the light containing baffles, and/or provide a feature to increase or improve the longevity or reliability of the device (i.e. by allowing the individual LEDs to be powered independently of one another, and thus reduce power consumption or cycle use of the LEDs to increase longevity).

Regarding claims 2 and 4-11 of the instant application, U.S. Patent No. 10,960,098 B2 claims:

2. The lighting fixture as recited in claim 1, wherein air is forced through the first compartment using a fan (f).

4. The lighting fixture as recited in claim 1, wherein the second lighting source includes a configurable array of lights that provide color for one or more of setting a mood, providing therapy and promoting healing (h).

5. The lighting fixture as recited in claim 1, further comprising a backup battery and a backup light for use in power outages (i).

6. The lighting fixture as recited in claim 1, further comprising a radio frequency identification chip mounted on the fixture to permit remote identification of the fixture (j).

7. The lighting fixture as recited in claim 1, wherein the fixture fits into a standard light bay (k).

8. The lighting fixture as recited in claim 1, wherein the first compartment includes a filter configured to remove particulates from entering the first compartment (m).

9. The lighting fixture as recited in claim 1, wherein the first compartment includes a device to control temperature in a circulation path (n).

10. The lighting fixture as recited in claim 1, further comprising an antenna to conduct wireless communication (o).

11. The lighting fixture as recited in claim 1, wherein the second lighting source includes an ultraviolet source (p).

Regarding claim 18 of the instant application, U.S. Patent No. 10,960,098 B2 claims:

18. A lighting fixture, comprising: a first compartment including a light sealed air plenum (aa); a first lighting source arranged in the plenum to irradiate passing air through the plenum (ab); the first lighting source including a plurality of ultraviolet (UV) light emitting diodes (LEDs) (ab); a removable sub-assembly, positionable in an air intake path of the lighting fixture, the sub-assembly being configured for toolless removal from the lighting fixture (ac); a second compartment configured to be external to the first compartment (ad); and a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment (ae).

U.S. Patent No. 10,960,098 B2 does not explicitly claim said plurality of UV light emitting diodes are positioned on one or more light containing baffles in the first compartment, each of the plurality of UV LEDs being individually controllable relative to each other.

Hunter teaches or suggests (Figs. 1-21) a plurality of UV LEDs (the LEDs of 22, 24, and 26, paragraph [0019]) disposed on a plurality of light containing baffles (30, 32, and 34), wherein each of the plurality of UV LEDs being individually controllable relative to each other (as described in paragraph [0099]: “…System 450 can also include a controller 490 for supplying the power to the diodes periodically, continually, or a combination thereof…it will be appreciated, however, that separate controllers (e.g., located at or near each of the LEDs or clusters of LEDs) can programmed to distribute power to the LEDs individually…,” reasonably implies individual control of the LEDs individually, and thus relative to one another).

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. 10,960,098 B2 and incorporated the teachings of said plurality of UV light emitting diodes are positioned on one or more light containing baffles in the first compartment, each of the plurality of UV LEDs being individually controllable relative to each other, such as taught or suggested by Hunter, in order to improve the sterilization features of the lighting device, and/or provide a configuration to adjust the level of sanitizing radiation present in the light containing baffles, and/or provide a feature to increase or improve the longevity or reliability of the device (i.e. by allowing the individual LEDs to be powered independently of one another, and thus reduce power consumption or cycle use of the LEDs to increase longevity).

Regarding claims 19-20 of the instant application, U.S. Patent No. 10,960,098 B2 claims:

19. The lighting fixture as recited in claim 18, wherein the sub-assembly comprises a plurality of grooves configured for receiving one or more individually toollessly removable components (ac).

20. The lighting fixture as recited in claim 19, wherein the individually toollessly removable components include one or more of a light-emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs (ac).


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,960,098 B2, in view of Hunter, as applied to claim 2 above, and in further view of Min (US 2018/0299117 A1).
Regarding claim 3, U.S. Patent No. 10,960,098 B2 does not explicitly claim the first compartment includes a negative ion generator.
Min teaches or suggests (Figs. 1-4) a first compartment includes a negative ion generator (124).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. 10,960,098 B2 and incorporated the teachings of the first compartment includes a negative ion generator, such as taught or suggested by Min, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the sterilization effect of the device.

Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,960,098 B2 in view of Hunter and Suyama (JP 10038361 A). The chart presented below has been provided for clarity of element to element claim mapping.

Claims of Instant Application (17/184,722)
Patented Claims of U.S. Patent No. 10,960,098 B2
Comparison
12. A lighting fixture, comprising: a housing configured for receiving a slide-out component assembly, the housing including a channel and a plurality of grooves configured for toolless receiving of the slide-out component assembly using an extraction handle, the housing forming a light sealed air plenum therethrough and comprising an air intake path including the channel: a first compartment including a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air, the first lighting source including a plurality of ultraviolet (UV) light emitting diodes (LEDs) positioned on one or more light containing baffles in the first compartment, each of the plurality of UV LEDs being individually controllable relative to each other; a second compartment configured to be external to the first compartment: a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment; and an electronics bay mounted in the housing and including digital control circuitry to control at least one of the first lighting source and the second lighting source.

13. The lighting fixture as recited in claim 12, wherein the first compartment includes ultraviolet (UV) light emitting diodes (LEDs).

14. The lighting fixture as recited in claim 12, wherein the first compartment includes a negative ion generator and a fan.

15. The lighting fixture as recited in claim 12, wherein the second lighting source includes an individually configurable array of lights.

16. The lighting fixture as recited in claim 12, wherein the first compartment includes a device to control temperature in a circulation path.

17. The lighting fixture as recited in claim 12, wherein components of the slide-out component assembly are configured for toolless removal and receiving from the slide-out component assembly, and include at least one of a light emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs.

14. A lighting fixture, comprising: 

r) a housing forming a light sealed air plenum therethrough, the housing comprising an air intake path, the air intake path comprising a channel and including a plurality of grooves configured for receiving one or more toollessly removable components using an extraction handle, the toollessly removable components including a light emitting diode (LED) array, a screen, filters, and light containing baffles; 

s) a first compartment including a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air, the first lighting source including ultraviolet (UV) LEDs; 

t) a second compartment configured to be external to the first compartment; a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment; 

u) an optical filter configured to prevent ozone generation by removing ozone producing UV wavelengths from the first lighting source; and 

v) an electronics bay mounted in the housing and including digital control circuitry to control at least one of the first lighting source and the second lighting source.

15. The lighting fixture as recited in claim 14, 

w) wherein the first compartment includes a negative ion generator and a fan.

16. The lighting fixture as recited in claim 14, 

x) wherein the second lighting source includes a configurable array of lights.

17. The lighting fixture as recited in claim 14, 

y) wherein the first compartment includes a device to control temperature in a circulation path.

18. The lighting fixture as recited in claim 14, 

z) further comprising an antenna to conduct wireless communication.

Regarding claim 12 of the instant application, U.S. Patent No. 10,960,098 B2 claims:

12. A lighting fixture, comprising: a housing (a), the housing including a channel and a plurality of grooves configured for toolless receiving of components using an extraction handle (r), the housing forming a light sealed air plenum therethrough and comprising an air intake path including the channel (r): a first compartment including a first lighting source arranged in the plenum to irradiate passing air through the plenum to destroy biological material in the air (s), the first lighting source including a plurality of ultraviolet (UV) light emitting diodes (LEDs) (s), a second compartment configured to be external to the first compartment (t): a second lighting source arranged in the second compartment to illuminate an area adjacent to the second compartment (t); and an electronics bay mounted in the housing and including digital control circuitry to control at least one of the first lighting source and the second lighting source (v).

U.S. Patent No. 10,960,098 B2 does not explicitly claim that said housing is configured for receiving a slide-out component assembly, the housing including a channel and a plurality of grooves configured for toolless receiving of the slide-out component assembly using an extraction handle.

Suyama teaches or suggests (Figs. 1-16) a housing (1) is configured for receiving a slide-out component assembly (7 and 8, collectively), the housing including a channel (the channel through which air flows, and 7 and 8 are received, as shown in Figs. 1-16) and a plurality of grooves (the two grooves in which 7 and 8 are received) configured for toolless receiving of the slide-out component assembly using an extraction handle (18, as shown in Figs. 1-16).


Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. 10,960,098 B2 and incorporated a housing that is configured for receiving a slide-out component assembly, the housing including a channel and a plurality of grooves configured for toolless receiving of the slide-out component assembly using an extraction handle, such as taught or suggested by Suyama, in order to improve the marketability of the device (i.e. by providing a feature which simplifies removal of components from the device), and/or improve the sterilization efficiency of the device (i.e. by providing a component which is easy to remove, and provides additional cleaning features to the air filtration path).

U.S. Patent No. 10,960,098 B2 does not explicitly claim said plurality of UV light emitting diodes are positioned on one or more light containing baffles in the first compartment, each of the plurality of UV LEDs being individually controllable relative to each other.

Hunter teaches or suggests (Figs. 1-21) a plurality of UV LEDs (the LEDs of 22, 24, and 26, paragraph [0019]) disposed on a plurality of light containing baffles (30, 32, and 34), wherein each of the plurality of UV LEDs being individually controllable relative to each other (as described in paragraph [0099]: “…System 450 can also include a controller 490 for supplying the power to the diodes periodically, continually, or a combination thereof…it will be appreciated, however, that separate controllers (e.g., located at or near each of the LEDs or clusters of LEDs) can programmed to distribute power to the LEDs individually…,” reasonably implies individual control of the LEDs individually, and thus relative to one another).

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the claims of U.S. Patent No. 10,960,098 B2 and incorporated the teachings of said plurality of UV light emitting diodes are positioned on one or more light containing baffles in the first compartment, each of the plurality of UV LEDs being individually controllable relative to each other, such as taught or suggested by Hunter, in order to improve the sterilization features of the lighting device, and/or provide a configuration to adjust the level of sanitizing radiation present in the light containing baffles, and/or provide a feature to increase or improve the longevity or reliability of the device (i.e. by allowing the individual LEDs to be powered independently of one another, and thus reduce power consumption or cycle use of the LEDs to increase longevity).

Regarding claims 13-17, U.S. Patent No. 10,960,098 B2 claims:

13. The lighting fixture as recited in claim 12, wherein the first compartment includes ultraviolet (UV) light emitting diodes (LEDs) (s).

14. The lighting fixture as recited in claim 12, wherein the first compartment includes a negative ion generator and a fan (w).

15. The lighting fixture as recited in claim 12, wherein the second lighting source includes an individually configurable array of lights (x).

16. The lighting fixture as recited in claim 12, wherein the first compartment includes a device to control temperature in a circulation path (y).

17. The lighting fixture as recited in claim 12, wherein components of the slide-out component assembly are configured for toolless removal and receiving from the slide-out component assembly, and include at least one of a light emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs (r).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welker (US 2011/0001060 A1), in view of Hunter et al. (US 2003/0170151 A1, herein referred to as: Hunter).
Regarding claim 1, Welker teaches or suggests (Figs. 36-40) a lighting fixture (Fig. 40), comprising: a first compartment (4000) including a light sealed air plenum (paragraph [0019], i.e. the region containing the UV light source for sterilizing the air drawn therein is sealed to prevent the escape of harmful UV radiation into the environment) and light containing baffles (4210); a first lighting source (4300) arranged in the plenum (as shown in Fig. 36) to irradiate passing air through the plenum to destroy biological material in the air (paragraph [0222]), the first lighting source (4300) including a plurality of ultraviolet light emitting diodes (paragraph [0227]) positioned on one or more of the light containing baffles (positioned on an edge of baffles 4210, via the sidewalls of 4000, as shown in Fig. 36); a second compartment (the compartment of the fluorescent fixture 100) configured to be external to the first compartment (the first compartment 4000 containing the UV light source 4300 is sealed, and thus, is separate from said second compartment 100 containing the fluorescent lamp); and a second lighting source (a fluorescent light source, also see Fig. 1) arranged in the second compartment (100) to illuminate an area adjacent to the second compartment (an area directly adjacent below the light fixture in the room to which the fixture is installed).
Welker does not explicitly teach that each of the plurality of UV LEDs being individually controllable relative to each other.
Hunter teaches or suggests (Figs. 1-21) a plurality of UV LEDs (the LEDs of 22, 24, and 26, paragraph [0019]) disposed on a plurality of light containing baffles (30, 32, and 34), wherein each of the plurality of UV LEDs being individually controllable relative to each other (as described in paragraph [0099]: “…System 450 can also include a controller 490 for supplying the power to the diodes periodically, continually, or a combination thereof…it will be appreciated, however, that separate controllers (e.g., located at or near each of the LEDs or clusters of LEDs) can programmed to distribute power to the LEDs individually…,” reasonably implies individual control of the LEDs individually, and thus relative to one another).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of each of the plurality of UV LEDs being individually controllable relative to each other, such as taught or suggested by Hunter, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a configuration to adjust the level of sanitizing radiation present in the light containing baffles, and/or provide a feature to increase or improve the longevity or reliability of the device (i.e. by allowing the individual LEDs to be powered independently of one another, and thus reduce power consumption or cycle use of the LEDs to increase longevity).
Regarding claim 2, Welker teaches or suggests (Figs. 36-40) air is forced through the first compartment using a fan (4400, paragraph [0226]).
Regarding claim 4, Welker teaches or suggests (Figs. 36-40) the second lighting source (the fluorescent light source within 100) includes a configurable array of lights (12, paragraphs [0179] and [0204]) that provide color for one or more of setting a mood, providing therapy and promoting healing (i.e. the examiner notes that all of the recited conditions are merely functional recitations for intended use of the claimed device, and do not limit the scope of the claimed invention. Additionally or alternatively, the Examiner notes that simply turning the lamp on in a dark room provides a plurality of colors producing white light, to thereby set a mood, provide healing, and/or promote therapy).
Regarding claim 7, Welker teaches or suggests (Figs. 36-40) the fixture fits into a standard light bay (paragraph [0025]).
Regarding claim 8, Welker does not explicitly teach or suggest that the first compartment includes a filter configured to remove particulates from entering the first compartment.
Hunter teaches or suggests (Fig. 6) the first compartment includes a filter (550) configured to remove particulates from entering the first compartment (paragraph [0066]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of the first compartment includes a filter configured to remove particulates from entering the first compartment, such as taught or suggested by Hunter, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the sterilization effect of the device.
Additionally or alternatively, the Examiner notes that the above-cited feature is also taught or suggested by Min (i.e. Figs. 1-4, element 15, paragraph [0020]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, as applied to claim 2 above, and in further view of Min.
Regarding claim 3, neither Welker nor Hunter explicitly teach or suggest that the first compartment includes a negative ion generator.
Min teaches or suggests (Figs. 1-4) a first compartment includes a negative ion generator (124).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of the first compartment includes a negative ion generator, such as taught or suggested by Min, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the sterilization effect of the device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, as applied to claim 1 above, and in further view of Meyer et al. (US 2009/0154148 A1, herein referred to as: Meyer).
Regarding claim 5, neither Welker nor Hunter explicitly teach or suggest a backup battery and a backup light for use in power outages.
Meyer teaches or suggests (Fig. 6) a backup battery (110) and a backup light (106) for use in power outages (paragraph [0080]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of a backup battery and a backup light for use in power outages, such as taught or suggested by Meyer, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a feature to produce continuous lighting in the event of a power failure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, as applied to claim 1 above, and in further view of Burdeen et al. (US 2008/0180935 A1, herein referred to as: Burdeen).
Regarding claim 6, neither Welker nor Hunter explicitly teach or suggest a radio frequency identification chip mounted on the fixture to permit remote identification of the fixture.
Burdeen teaches or suggests (Figs. 1-5) a radio frequency identification chip (100, 110) mounted on the fixture (5) to permit remote identification of the fixture (5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of a radio frequency identification chip mounted on the fixture to permit remote identification of the fixture, such as taught or suggested by Burdeen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a feature for the user to identify the lighting fixture in a buildings lighting network, and/or provide a feature to detect or identify the lighting fixture in the event of a theft or misplacement of the lighting fixture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, as applied to claim 1 above, and in further view of Livchak et al. (US 2013/0291735 A1, herein referred to as: Livchak).
Regarding claim 9, neither Welker nor Hunter explicitly teach or suggest that the first compartment includes a device to control temperature in a circulation path.
Livchak teaches or suggests (Figs. 2A-15C) the first compartment includes a device (906) to control temperature in a circulation path (paragraph [0072]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of the first compartment includes a device to control temperature in a circulation path, such as taught or suggested by Livchak, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of producing the desired temperature of the air as needed for the suited application.
Additionally or alternatively, the Examiner notes that the above-cited feature is also taught or suggested by Min (Figs. 1-4, element 125, paragraphs [0018] and [0020]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, as applied to claim 1, and in further view of Pendo et al. (US 2019/0358584 A1, herein referred to as: Pendo).
Regarding claim 10, neither Welker nor Hunter explicitly teach or suggest an antenna to conduct wireless communication.
Pendo teaches or suggests (Figs. 1-2) an antenna (206) to conduct wireless communication (paragraphs [0038]-[0054]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of an antenna to conduct wireless communication, such as taught or suggested by Pendo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing a feature by which the light fixture can be controlled wirelessly or from a remote location).
Regarding claim 11, neither Welker nor Hunter explicitly teach or suggest the second lighting source includes an ultraviolet source.
Pendo teaches or suggests (Figs. 1-2) the second lighting source (1) includes an ultraviolet source (paragraph [0055]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of the second lighting source includes an ultraviolet source, such as taught or suggested by Pendo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing, or otherwise enhancing, the sterilization capabilities of the device.

Claims 12, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, Pendo, and Suyama.
Regarding claim 12, Welker teaches or suggests (Figs. 36-40) a lighting fixture (Fig. 40), comprising: a housing (the housing of 100 and 4000, collectively), the housing forming a light sealed air plenum therethrough (paragraph [0019], i.e. the region containing the UV light source for sterilizing the air drawn therein is sealed to prevent the escape of harmful UV radiation into the environment) and comprising an air intake path (4102) including a channel (a channel there behind though which air collected by 4400 passes): a first compartment (4000) including a first lighting source (4300) arranged in the plenum (as shown in Fig. 36) to irradiate passing air through the plenum to destroy biological material in the air (paragraph [0222]), the first lighting source (4300) including a plurality of ultraviolet light emitting diodes (paragraph [0227]) positioned on one or more of the light containing baffles in the first compartment (positioned on an edge of baffles 4210, via the sidewalls of 4000, as shown in Fig. 36), a second compartment (100) configured to be external to the first compartment (the first compartment 4000 containing the UV light source 4300 is sealed, and thus, is separate from said second compartment 100 containing the fluorescent lamp): a second lighting source (the fluorescent lamps of 100, also see Fig. 1) arranged in the second compartment to illuminate an area adjacent to the second compartment (an area directly adjacent below the light fixture in the room to which the fixture is installed).
Welker does not explicitly teach that each of the plurality of UV LEDs being individually controllable relative to each other.
Hunter teaches or suggests (Figs. 1-21) a plurality of UV LEDs (the LEDs of 22, 24, and 26, paragraph [0019]) disposed on a plurality of light containing baffles (30, 32, and 34), wherein each of the plurality of UV LEDs being individually controllable relative to each other (as described in paragraph [0099]: “…System 450 can also include a controller 490 for supplying the power to the diodes periodically, continually, or a combination thereof…it will be appreciated, however, that separate controllers (e.g., located at or near each of the LEDs or clusters of LEDs) can programmed to distribute power to the LEDs individually…,” reasonably implies individual control of the LEDs individually, and thus relative to one another).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of each of the plurality of UV LEDs being individually controllable relative to each other, such as taught or suggested by Hunter, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a configuration to adjust the level of sanitizing radiation present in the light containing baffles, and/or provide a feature to increase or improve the longevity or reliability of the device (i.e. by allowing the individual LEDs to be powered independently of one another, and thus reduce power consumption or cycle use of the LEDs to increase longevity).
The combined teachings of Welker and Hunter teach or suggest all of the elements of the claimed invention, except for said housing configured for receiving a slide-out component assembly, the housing including a channel and a plurality of grooves configured for toolless receiving of the slide-out component assembly using an extraction handle.
Suyama teaches or suggests (Figs. 1-16) a housing (1) is configured for receiving a slide-out component assembly (7 and 8, collectively), the housing including a channel (the channel through which air flows, and 7 and 8 are received, as shown in Figs. 1-16) and a plurality of grooves (the two grooves in which 7 and 8 are received) configured for toolless receiving of the slide-out component assembly using an extraction handle (18, as shown in Figs. 1-16).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of a housing that is configured for receiving a slide-out component assembly, the housing including a channel and a plurality of grooves configured for toolless receiving of the slide-out component assembly using an extraction handle, such as taught or suggested by Suyama, in order to improve the marketability of the device (i.e. by providing a feature which simplifies removal of components from the device), and/or improve the sterilization efficiency of the device (i.e. by providing a component which is easy to remove, and provides additional cleaning features to the air filtration path).
The combined teachings of Welker, Hunter, and Suyama teach or suggest all the elements of the claimed invention, except for an electronics bay mounted in the housing and including digital control circuitry to control at least one of the first lighting source and the second lighting source.
Pendo teaches or suggests (Figs. 1-2) an electronics bay (i.e. within housing 103, Fig. 1) mounted in the housing (as shown in Fig. 1) and including digital control circuitry to control at least one of the first lighting source and the second lighting source (i.e. controller 204, Fig. 1, paragraph [0036]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of an electronics bay mounted in the housing and including digital control circuitry to control at least one of the first lighting source and the second lighting source, such as taught or suggested by Pendo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a feature by which the intensity of the lights within the light fixture can be controlled.
Regarding claim 13, Welker teaches or suggests (Figs. 36-40) the first compartment (4000) includes ultraviolet (UV) light emitting diodes (4300, paragraph [0227]).
Regarding claim 15, Welker teaches or suggests (Figs. 36-40) the second lighting source (the fluorescent light source within 100) includes a configurable array of lights (12, paragraphs [0179] and [0204]).
Regarding claim 17, Welker does not explicitly teach that components of the slide-out component assembly are configured for toolless removal and receiving from the slide-out component assembly, and include at least one of a light emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs.
Suyama teaches or suggests (Figs. 1-16) components (15, 9, 10, 11, 19) of the slide-out component assembly are configured for toolless removal and receiving from the slide-out component assembly (as shown in Figs. 1-16), and include at least one of a screen (15, 9, 10, 11, 19) and a filter (15, 9, 10, 11, 19).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of components of the slide-out component assembly are configured for toolless removal and receiving from the slide-out component assembly, and include at least one of a light emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs, such as taught or suggested by Suyama, in order to improve the marketability of the device (i.e. by providing a feature which simplifies removal of components from the device), and/or improve the sterilization efficiency of the device (i.e. by providing a component which is easy to remove, and provides additional cleaning features to the air filtration path).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter, Pendo and Suyama, as applied to claim 12 above, and in further view of Min.
Regarding claim 14, Welker teaches or suggests (Figs. 36-40) the first compartment includes a fan (4400).
Welker does not explicitly teach that said first compartment includes a negative ion generator. 
Min teaches or suggests (Figs. 1-4) a first compartment includes a negative ion generator (124).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of the first compartment includes a negative ion generator, such as taught or suggested by Min, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the sterilization effect of the device.
Regarding claim 16, Welker does not teach the first compartment includes a device to control temperature in a circulation path.
Min teaches or suggests (Figs. 1-4, element 125, paragraphs [0018] and [0020]) a first compartment (the compartment shown in Fig. 2 containing 125) includes a device to control temperature in a circulation path (125, paragraphs [0018] and [0020]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of the first compartment includes a device to control temperature in a circulation path, such as taught or suggested by Min, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of producing the desired temperature of the air as needed for the suited application.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welker, in view of Hunter and Suyama.
Regarding claim 18, Welker teaches or suggests (Figs. 36-40) a lighting fixture (Fig. 40), comprising: a first compartment (4000) including a light sealed air plenum (paragraph [0019], i.e. the region containing the UV light source for sterilizing the air drawn therein is sealed to prevent the escape of harmful UV radiation into the environment); a first lighting source (4300) arranged in the plenum (as shown in Fig. 36) to irradiate passing air through the plenum (paragraph [0222]); the first lighting source (4300) including a plurality of ultraviolet light emitting diodes (paragraph [0227]) positioned on one or more of the light containing baffles in the first compartment (positioned on an edge of baffles 4210, via the sidewalls of 4000, as shown in Fig. 36); a second compartment (100) configured to be external to the first compartment (the first compartment 4000 containing the UV light source 4300 is sealed, and thus, is separate from said second compartment 100 containing the fluorescent lamp); and a second lighting source (the fluorescent lamps of 100) arranged in the second compartment (see Fig. 1) to illuminate an area adjacent to the second compartment (an area directly adjacent below the light fixture in the room to which the fixture is installed).
Welker does not explicitly teach that each of the plurality of UV LEDs being individually controllable relative to each other.
Hunter teaches or suggests (Figs. 1-21) a plurality of UV LEDs (the LEDs of 22, 24, and 26, paragraph [0019]) disposed on a plurality of light containing baffles (30, 32, and 34), wherein each of the plurality of UV LEDs being individually controllable relative to each other (as described in paragraph [0099]: “…System 450 can also include a controller 490 for supplying the power to the diodes periodically, continually, or a combination thereof…it will be appreciated, however, that separate controllers (e.g., located at or near each of the LEDs or clusters of LEDs) can programmed to distribute power to the LEDs individually…,” reasonably implies individual control of the LEDs individually, and thus relative to one another).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of each of the plurality of UV LEDs being individually controllable relative to each other, such as taught or suggested by Hunter, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a configuration to adjust the level of sanitizing radiation present in the light containing baffles, and/or provide a feature to increase or improve the longevity or reliability of the device (i.e. by allowing the individual LEDs to be powered independently of one another, and thus reduce power consumption or cycle use of the LEDs to increase longevity).
The combined teachings of Welker and Hunter teach or suggest all of the elements of the claimed invention, except for a removable sub-assembly, positionable in an air intake path of the lighting fixture, the sub-assembly being configured for toolless removal from the lighting fixture.
Suyama teaches or suggests (Figs. 1-16) a removable sub-assembly (7 and 8, collectively), positionable in an air intake path of the lighting fixture (as shown in Figs. 1-16), the sub-assembly being configured for toolless removal from the lighting fixture (via removal of 7 and 8 by handles 18).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of a removable sub-assembly, positionable in an air intake path of the lighting fixture, the sub-assembly being configured for toolless removal from the lighting fixture, such as taught or suggested by Suyama, in order to improve the marketability of the device (i.e. by providing a feature which simplifies removal of components from the device), and/or improve the sterilization efficiency of the device (i.e. by providing a component which is easy to remove, and provides additional cleaning features to the air filtration path).
Regarding claims 19 and 20, neither Welker nor Hunter teach the sub-assembly comprises a plurality of grooves configured for receiving one or more individually toollessly removable components (as recited in claim 19), and wherein the individually toollessly removable components include one or more of a light-emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs (as recited in claim 20).
Suyama teaches or suggests (Figs. 1-16) a plurality of grooves (the two grooves in which 7 and 8 are received) configured for receiving one or more individually toollessly removable components (15, 9, 10, 11, 19), and wherein the individually toollessly removable components include one or more of a screen (15, 9, 10, 11, 19) and a filter (15, 9, 10, 11, 19).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Welker and incorporated the teachings of a plurality of grooves configured for receiving one or more individually toollessly removable components (as recited in claim 19), and wherein the individually toollessly removable components include one or more of a light-emitting diode (LED) array, a screen, a filter, and light containing baffles with a plurality of individually controllable ultraviolet (UV) LEDs (as recited in claim 20), such as taught or suggested by Suyama,  in order to improve the marketability of the device (i.e. by providing a feature which simplifies removal of components from the device), and/or improve the sterilization efficiency of the device (i.e. by providing a component which is easy to remove, and provides additional cleaning features to the air filtration path).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/
Primary Examiner, Art Unit 2875